ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                    )
                                                 )
Raytheon Company and Raytheon Missile Systems )      ASBCA Nos. 61191, 61192, 61193
                                                 )
Under Contract Nos. W15P7T-07-C-P207             )
                    F08635-03-C-0002             )

APPEARANCES FOR THE APPELLANT:                       Karen L. Manos, Esq.
                                                     Erin N. Rankin, Esq.
                                                     John W.F. Chesley, Esq.
                                                      Gibson, Dunn & Crutcher LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Steven R. Dooley, Esq.
                                                     Alexander M. Healy, Esq.
                                                      Trial Attorneys
                                                      Defense Contract Management Agency
                                                      Boston, MA

                              ORDER OF DISMISSAL

       The above-referenced appeals have been settled by the parties per their joint
motion to dismiss dated 8 May 2017. Accordingly, they are dismissed from the Board's
docket with prejudice.

      Dated: 6 June 2017




                                               DIANA S. I)1CKINSON
                                               Administritive Judge
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61191, 61192, 61193, Appeals of
Raytheon Company and Raytheon Missile Systems, rendered in conformance with the
Board's Charter.

      Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2